Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/627,652 filed 12/30/2019 is in response to Applicant’s arguments/remarks and claims amendment both filed 09/21/2021. Applicant’s response has been given full consideration. 
Claims 1-20 are currently pending in this application. All the claims are under full consideration. This application is in condition for allowance. 
Allowed Claims
Claims 1-20 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a battery module, comprising a plurality of battery units stacked along a preset direction and a top plate, wherein each battery unit comprises a battery and an insulation film. The battery comprises a battery housing, a battery core disposed inside the battery housing, and a battery cover plate disposed on an end portion of the battery housing; the insulation film is coated on at least one side face of the battery housing, the insulation film on two adjacent battery units are bonded to each other in the preset direction to connect the plurality of battery units together. The insulation film comprises an extension portion formed by a top portion of the insulation film which protrudes from the battery cover plate and extends upward; the top 
The closest prior art is Yokoyama et al. (U.S. PG Publication 2011/0195291), Park et al. (U.S. PG Publication 2014/0315070), Shin et al. (U.S. PG Publication 2018/0175468) and Jung (U.S. PG Publication 2012/0045686). 
Yokoyama discloses a battery module comprising a plurality of battery units stacked along a preset direction and a top cover of the housing, and partition plate separating batteries. The unit battery comprises a battery housing, a battery core disposed inside the battery housing, and a battery cover plate disposed on an end portion of the battery housing; the partition plate comprises a support plate and heat insulating layer. Yokoyama, however, does not disclose the insulation films on two adjacent battery units are bonded to each other. Yokoyama also does not disclose the insulation film comprises an extension portion formed by a top portion of the insulation film that extends upward towards a top plate disposed on an upper side of the battery unit, and does not also disclose a groove provided on a lower side of the top panel, and the extension portion accommodated in the groove.
Park discloses a plurality of batteries arranged in the same direction and a housing portion disposed on outer surface of plurality of battery cell and reinforcing plate has both of its side surfaces respectively coupled to the side plates wherein a protrusion may be provided on one of the reinforcing plates and the bottom plate, and a groove may be provided in the other of the side plates and the bottom plate. The protrusion may be inserted into the groove to thereby couple or fix the reinforcing plate and the side plates to each other. Park, however, does not disclose an insulation films on two adjacent battery units, which are bonded to each other. Consequently, Park does not disclose an extension portion formed on a top part of an insulation film which protrudes 
Shin discloses a battery module of plurality of battery cells that are stacked having a cooling plate in the bottom and a thermal pad, the thermal pad has insulation properties considered equivalent to the insulation base plate. Shin, however, does not disclose an insulation films on two adjacent battery units, which are bonded to each other. Consequently, Shin does not disclose a protrusion on an insulation film, and a groove provided on a lower part of a top plate.  
Jung discloses a battery module having a case and end plates provided with elastic members. Jung, however, does not disclose an insulation films on two adjacent battery units, which are bonded to each other. Consequently, Shin does not disclose a protrusion on an insulation film, and a groove provided on a lower part of a top plate
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claim 1-20 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722